Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 25 February 2021, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 USC 102 and 103 has been withdrawn. 

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-5, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, storing a plurality of pieces of correspondence information each including a set of color conversion information among a plurality of sets of color conversion information and a print setting among a plurality of print settings, the print setting being associated with the set of color conversion information, identifying one or more sets of color conversion information associated with the obtained designation print setting based on the plurality of pieces of stored correspondence information, and causing a display unit to display a color conversion list including the identified one or more pieces of color conversion information associated with the designation print setting.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ozawa (US 20200226436 A1) is a related application by applicant with a majority of the specification being in common with this application and with the same effective filing date.

Takesue et al (US 20180063381 A1) disclose a color conversion LUT corresponding to a variety of printing modes, such as the printing mode in which priority is given to granularity and the printing mode in which priority is given to ink consumption, obtained based on the virtual color material amount table created and held in advance. A color conversion LUT is set to correspond to user selected print settings via a UI screen among which represent, for example, four kinds of printing modes, such as "Highspeed", "Standard", "High grade", and "Highest grade". In this case, a color conversion LUT corresponding to each setting for the four kinds of printing grades is created in advance and saved in a memory device (par. 103).

Saiki (US 20120050766 A13) discloses a setting screen 1300a shown in FIG. 13 allowing the user to make settings about print quality of those used in printing. An item 1301 is used to make a setting associated with print quality such as a halftone table and color conversion table used in printing. The user can select "fine" or "standard" which is prepared in advance or can input detailed settings as user settings in the item 1301. An item 1302 is used to make a setting about a type of a printed matter (print purpose). The user can easily set, for example, a halftone table and color conversion table suited to a type of a printed matter by selecting one of options displayed in the item 1302 (par. 165).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
10 March 2021